Citation Nr: 0020977	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-02 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to an increased rating for anxiety reaction 
with post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for shell fragment 
wound scars on the left upper eyelid, left cheek, and right 
corner of the mouth and lower lip currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to August 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal, in part, from a June 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which increased the veteran's 
disability rating to 30 percent for anxiety reaction with 
PTSD.  The veteran appeals for a higher rating.  

The veteran also appealed the part of the June 1998 RO 
decision that denied a compensable rating for shell fragment 
wound scars on the left upper eyelid, left cheek, and right 
corner of the mouth and lower lip.  An RO decision in 
February 2000 increased that rating to 10 percent, effective 
from the date of receipt of the reopened increased rating 
claim.  As the 10 percent evaluation is less than the maximum 
available under the applicable diagnostic criteria (see 
38 C.F.R. § 4.118, Code 7800, pertaining to scars of the 
head, face and neck), the veteran's claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The veteran has submitted several statements during this 
appeal, asserting, in essence, that he is unemployable as a 
result of his service-connected disabilities, to include 
anxiety reaction and PTSD.  This raises a claim for a total 
compensation rating based on individual unemployability.  As 
this matter has not been adjudicated, it is referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's anxiety reaction with PTSD is manifested by 
not more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms 
such as: depressed mood, anxiety, and chronic sleep 
impairment.

3.  The veteran's service-connected shell fragment wound scar 
on the right corner of the mouth and lower lip is tender and 
productive of moderate disfigurement; there is no more than 
slight interference with mastication; the shell fragment 
wound scars of left upper eyelid and left cheek are not 
tender or more than slightly disfiguring.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for anxiety reaction with PTSD have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.125-4.130, Diagnostic Code 9400 
(1999).

2.  The criteria for a disability rating in excess of 10 
percent for disfiguring shell fragment wound scars on the 
left upper eyelid, left cheek, and right corner of the mouth 
and lower lip have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, 
Diagnostic Codes 7800, 7804 (1999).

3.  The criteria for a separate 10 percent evaluation for a 
tender shell fragment wound scar on the right corner of the 
mouth and lower lip have been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, 
Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By rating decision dated in June 1998, the RO increased the 
veteran's disability rating to 30 percent for anxiety 
reaction with PTSD.  The veteran contends that he is entitled 
to an increased disability evaluation to reflect more 
accurately the severity of his symptomatology.  Because he 
has not withdrawn his shell fragment wound scars claim, and 
as the 10 percent evaluation is less than the maximum 
available under the applicable diagnostic criteria (see 
38 C.F.R. § 4.118, Code 7800, pertaining to scars of the 
head, face and neck), that claim also remains in appellate 
status.  AB v. Brown, supra.  

An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased evaluation.  Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992).  Based on the veteran's contention, the Board 
finds the claims are well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  The Board also finds that 
the VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for equitable disposition of the claims. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).

Further, a disability evaluation may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment, 
that the disability is considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (1999).  
Nevertheless, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).  

Entitlement to an increased rating for anxiety reaction with 
PTSD, currently evaluated as 30 percent disabling. 

The RO increased the veteran's 30 percent disability 
evaluation in June 1998 based on a review of a May 1998 VA 
examination report.  This report showed that the veteran 
reported nightmares, nightsweats, recurrent intrusive 
thoughts of Vietnam, preoccupation with thoughts of Vietnam, 
poor sexual relationship with his wife due to alcohol use, an 
inability to fall asleep without using alcohol, interpersonal 
withdrawal, periodic depressed mood, frequent nervousness, 
exaggerated startle response, and attempted avoidance of 
thoughts of Vietnam.  

A mental status examination revealed that the veteran was 
neatly groomed and appropriately attired.  He was alert, well 
oriented, his thought was logical and goal-directed and there 
was no evidence of hallucinations or delusional beliefs.  The 
veteran's memory, insight and judgment were intact, and his 
mood was neutral with normal range of affective expression.  
There was no evidence of suicidal or homicidal observation 
and the veteran was not at acute risk for intentional harm to 
himself or others.  

The veteran reported doing some graduate course work in the 
area of Business Administration after being discharged from 
the military.  Thereafter, he had several periods of 
unemployment and self-employment because of what he described 
as difficulty adjusting to the corporate work environment.  
He indicated that he changed jobs every 2 to 3 years which he 
attributed to feeling alienated due to emotional difficulties 
relating to his period in Vietnam.  The veteran stated that 
his marriage was stable, but his emotional tension associated 
with his Vietnam experience had caused a strain on the 
relationship.  The veteran also reported that he had chosen 
to live a socially isolated lifestyle due to his lack of 
trust in others.

The examiner's diagnosis was PTSD and a Global Assessment of 
Functioning   (GAF) score of 55 was assigned.  The examiner 
noted that the veteran's PTSD had caused significant 
subjective distress, decreased occupational efficiency and 
ultimately contributed to his interpersonal problems.  
Nevertheless, the veteran was able to maintain full-time 
employment and a stable marriage.     
In statements submitted by the veteran in July 1998, December 
1998, June 1999, January 2000 and May 2000, the veteran 
reports experiencing the following subjective symptoms as a 
result of his anxiety reaction and PTSD: nightmares, 
nightsweats, bouts of depression lasting 5-6 days at a time, 
anxiety, irritability, thoughts of suicide, and deterioration 
of memory.  In these statements, the veteran also makes 
reference to his friends.  The extent and character of these 
friendships was not indicated.  The veteran also reported 
ongoing difficulty maintaining employment and in June 1999, 
the veteran advised that he had quit his job and was 
unemployed. 

The veteran's anxiety reaction with PTSD has been evaluated 
pursuant to the criteria set forth in 38 C.F.R. § 4.130 
Diagnostic Code (DC) 9400.  Using these criteria, in a June 
1998 rating decision the veteran's disability evaluation was 
increased to 30 percent.  DC 9400 provides for a 30 percent 
disability evaluation with the presence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is applicable where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Where there is evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation is 
appropriate.  

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In reviewing the rating criteria in relation to the veteran's 
anxiety reaction and PTSD, the Board finds that the veteran's 
disability picture attributable to his psychiatric disability 
is most consistent with the currently assigned 30 percent 
rating.  The evidence does not suggest that his symptoms have 
resulted in occupational and social impairment with reduced 
reliability and productivity to warrant a 50 percent 
disability evaluation.  Specifically, the clinical evidence 
does not show that the veteran suffers from flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impaired judgment, and impaired abstract 
thinking. 

Rather, the veteran's symptom complex most closely fits 
within the criteria for a 30 percent evaluation.  As 
reflected by the May 1998 VA examination report, the veteran 
was noted to have periodic depressed mood, impaired sleep due 
to nightmares and nightsweats, and recurrent, intrusive 
thoughts of Vietnam.  The examiner described the veteran's 
disability as resulting in significant "subjective" 
distress, but objectively the veteran was shown to be well-
oriented, his thought was logical and goal-directed, his 
memory was functioning and there was no evidence of 
hallucinations or delusional beliefs.  The veteran was also 
shown to have grossly intact insight and judgment.  

With regard to the veteran's occupational capabilities, at 
the time of the examination he had full-time employment, but 
did report a history of frequent job changes.  In a May 1999 
statement, the veteran indicated that he quit his job and 
that he was unemployable.  

In terms of the veteran's social activity, the veteran has 
indicated that he has chosen to live an isolated lifestyle 
due to his lack of trust in others.  However, the objective 
evidence reflects that the veteran maintains a stable 
marriage and in statements of record, the veteran has 
indicated that he has friends.  Thus, it is apparent from the 
record that the veteran is capable of dealing with the 
dynamics of his relationship with his wife and of engaging in 
routine daily activities, but may have limited interaction 
with others.  

In May 1998, the VA examiner assigned the veteran a GAF score 
of 55.  According to the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV), which the VA has 
adopted at 38 C.F.R. §§ 4.125, 4.130, a GAF score of 55 is 
indicative of moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  
While not controlling, the Board finds the GAF score 
probative and also consistent with a 30 percent rating. 

Based on the foregoing evidence, the Board finds that the 
veteran's disability picture is more nearly approximated by 
the criteria for a 30 percent evaluation and the veteran's 
claim for an increased disability evaluation is denied. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and 
claim for a rating in excess of 30 percent for the veteran's 
PTSD with anxiety must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In conclusion, the Board also finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards" for any time 
period considered by this appeal.  See 38 C.F.R. § 
3.321(b)(1) (1999).  Specifically, there is no evidence of 
record showing that the veteran has suffered marked 
interference with employment due to his psychiatric 
disability or that his disability has required frequent 
periods of hospitalization.  Indeed, the record does not show 
that the veteran's disability interferes with his employment 
to any extent greater than that which is contemplated by the 
assigned ratings, as deemed appropriate by the Board.  As is 
apparent from the foregoing discussion, it cannot be said 
that the schedular rating criteria are inadequate in this 
instance and the criteria for submission for the assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not demonstrated in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 






Entitlement to an increased rating for shell fragment wound 
scars on the left upper eyelid, left cheek, and right corner 
of the mouth and lower lip, currently evaluated as 10 percent 
disabling. 

Service medical records show that the veteran sustained shell 
fragment wounds to his face and upper and lower lips in May 
1969 when he stepped on a land mine.  The only apparent 
residuals of the injuries are facial scars.  The veteran was 
granted service connection and a noncompensable disability 
evaluation for these scars in a February 1971 rating decision 
pursuant to 38 C.F.R. § 4.118.  The veteran's noncompensable 
disability evaluation was continued until a February 2000 
rating decision in which the RO increased the veteran's 
disability evaluation to 10 percent with an effective date of 
November 21, 1997.  The RO increased the veteran's disability 
rating after reviewing a September 1999 VA examination 
report.

The September 1999 VA examination report reveals that the 
veteran presented with complaints of splitting of his lips 
and tongue and disfiguring scars around his eyes.  Physical 
examination revealed a 3.0 cm linear, midline scar of the 
lower lip, a 1.0-2.0 cm scar on the upper gums and a 4.0 cm x 
3.0 cm scar on the lateral aspect of the veteran's left eye.  
Color photographs of the scars were submitted along with the 
examination report.  The scar on the veteran's mouth was 
shown to be tender and the texture of the scar was described 
as rough and coarse.  There was no keloid formation, but the 
scars were hypopigmented.  The veteran was also shown to have 
a minor loss of underlying tissue on the lips, mouth and the 
lateral aspect of the eye.  Mild disfigurement was noted.  
The examiner indicated that the veteran's scars limit his 
ability to speak clearly and to play musical instruments.  
The diagnosis was scars to the face and mouth with 
disfigurement.  

The veteran's service connected shell fragment wound scars on 
the left upper eyelid, left cheek, and right corner of the 
mouth and lower lip are currently rated as 10 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7800.  
That rating contemplates scars of the head, face, and neck, 
which are moderately disfiguring.  A 30 percent rating 
contemplates severe disfigurement, especially if producing a 
marked and unsightly deformity of eyelids, lips, or auricles.  
38 C.F.R. § 4.118, Code 7800 (1999).

A review of the pertinent evidence of record shows that the 
veteran's service-connected shell fragment wound scars on the 
left upper eyelid and left cheek are not more than slightly 
disfiguring.  The scar on the right corner of the mouth and 
lower lip is productive of moderate, but not more than 
moderate disfigurement.  As such, the Board concludes that 
the veteran is not entitled to a rating in excess of 10 
percent pursuant DC 7800.  

However, the Board has also considered the applicability of 
other Diagnostic Codes, which rate scars not resulting from 
burns.  Based on the clinical evidence showing that the 
veteran's mouth scar is tender, the Board concludes that the 
objective evidence of record satisfies the criteria for a 
separate 10 percent rating for a tender scar.  38 C.F.R. § 
4.118, DC 7804 (1999); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  
 
Likewise, the Board has also considered whether the veteran 
is entitled to an additional 10 percent rating based on the 
examiner's finding that the veteran's scar limits his ability 
to speak clearly and to play musical instruments.  DC 7805 
provides that scars resulting in limitation of function are 
to be assigned based on the part affected.  By analogy 
(38 C.F.R. § 4.7), the Board has considered 38 C.F.R. § 
4.150, DC 9904 which sets forth ratings for malunion of the 
mandible.  A noncompensable rating is assignable for slight 
displacement of the mandible and a 10 percent rating is 
appropriate where there is moderate displacement of the 
mandible.  Because there is no indication that the veteran 
suffers from any more than slight interference with 
mastication or speech ability, a separate 10 percent rating 
for limitation of function is not warranted pursuant to DC 
9904.  

In reaching this decision, the Board also finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards" for 
any time period considered by this appeal.  See 38 C.F.R. § 
3.321(b)(1) (1999).  The evidence of record does not show 
that the veteran has suffered marked interference with 
employment due to his scars or that his scaring has required 
frequent periods of hospitalization.  Therefore, the criteria 
for submission for the assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
demonstrated in this case.  See Bagwell, 9 Vet. App. at 339; 
Floyd, 9 Vet. App. at 94-95; Shipwash, 8 Vet. App. at 227. 


ORDER

A rating in excess of 30 percent for anxiety reaction with 
PTSD is denied.

A rating in excess of 10 percent for shell fragment wound 
disfiguring shell fragment wound scars on the left upper 
eyelid, left cheek, and right corner of the mouth and lower 
lip is denied. 

A separate 10 percent rating for a tender shell fragment 
wound scar of the right corner of the mouth and lower lip is 
granted, subject to the statutory and regulatory provisions 
governing the payment of monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

